Citation Nr: 9931499	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-37 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from September 1944 to July 
1946.  An appeal has been taken from an August 1995 decision 
by the Department of Veterans Affairs (VA) Regional Office, 
St. Paul, Minnesota, denying entitlement to waiver of 
recovery of an overpayment of improved disability pension 
benefits.  The case was initially before the Board of 
Veterans' Appeals (Board) in February 1998 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.

At the time of the February 1998 Board remand, the issue on 
appeal included the question of whether the overpayment had 
been properly created.  Pursuant to the Board remand, the 
regional office in March 1998 provided the veteran an audit 
reflecting the amounts due and the amounts paid during the 
period of the overpayment and in May 1999 he was provided a 
supplemental statement of the case that included the amounts 
and sources of his countable income on which the awards 
during the period of the overpayment was based.  Neither the 
veteran nor his representative made any further contentions 
regarding whether the overpayment was properly created.  
Accordingly, the record indicates that the veteran is no 
longer questioning whether the overpayment was properly 
created.  Thus, that matter is not considered to be in an 
appellate status and the Board's decision is limited to the 
question of waiver of recovery of the indebtedness.

The overpayment was initially reported to be in the amount of 
$2,131.  Later, the debt was reduced by $143 to $1,988.  In 
the March 1998 audit, it was indicated that the indebtedness 
had been totally recouped by withholdings from subsequent 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  In September 1991 the veteran was awarded improved 
disability pension beginning in June of that year.  His award 
was based on his family income consisting of Social Security 
benefits for himself and his spouse.

3.  In June 1995 the veteran's award was reduced effective in 
February 1992 resulting in an overpayment of $2,131.

4.  In February 1996 the veteran's award of improved 
disability pension was adjusted effective in July 1993, 
reducing the overpayment by $143 to $1988.  Further 
adjustments were made eventually recouping the entire amount 
of the overpayment.

5.  There was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
full amount of his family income to the VA.  

6.  Recovery of the overpayment would not seriously impair 
the veteran's ability to meet his necessary family living 
expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
was not against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regional office Committee on Waivers and Compromises has 
held that there was no fraud, misrepresentation or bad faith 
on the part of the veteran in creation of the overpayment.  
That determination, being favorable to the appellant, has not 
been appealed.  Thus, it is not before the Board for 
consideration and is accepted as correct.  Therefore, 
legally, his request for waiver of recovery of the 
overpayment is not barred on the basis of any of those 
factors.  However, the Committee did hold that there had been 
fault on the part of the veteran in creation of the 
overpayment and that recovery of the indebtedness would not 
create any financial hardship for the veteran.  Thus, it was 
held that recovery of the overpayment would not be against 
the principle of equity and good conscience and the veteran's 
request for waiver of recovery of the overpayment was denied.

In order to determine whether recovery of an indebtedness 
from a veteran would be against equity and good conscience, 
the facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that the veteran was being 
paid improved disability pension benefits based on his report 
of family income consisting of Social Security benefits and a 
certain amount of interest for himself and his wife whereas 
in fact he and his wife had been in receipt of interest in 
amounts greater than those reported.  Thus, it was necessary 
to retroactively adjust his award with the resulting 
overpayment in his account.  The Board finds that there was 
some fault on the part of the veteran in creation of the 
overpayment by failing to promptly and accurately report the 
full amount of the interest received by himself and his wife.

In the veteran's most recent financial status report, dated 
in April 1998, he indicated that the combined monthly net 
income for himself and his wife was $1,278 and their monthly 
expenses were $1,315.  However, the veteran indicated that he 
and his wife had assets totaling some $75,000 including about 
$22,000 cash in the bank.  The only installment contracts and 
debts apart from the VA indebtedness were several credit card 
accounts with unpaid balances totaling $6,000.  Thus, based 
on the reported assets of the veteran and his wife it does 
not appear that recovery of the overpayment resulted in any 
undue financial hardship.  The purpose of improved disability 
pension benefits is to provide an income supplement to 
veterans with very limited financial resources and in view of 
the veteran's current financial situation, he does not fall 
into that category.  Thus, recovery of the overpayment did 
not defeat the purpose for which the benefits were intended.  
There is no indication that the veteran relinquished a 
valuable right or changed position by reason of having relied 
upon the erroneous benefit.

In view of the above discussion, the Board concludes that 
recovery of the overpayment of improved disability pension 
benefits was not against the principle of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
Accordingly, it follows that favorable action in connection 
with the veteran's appeal is not in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.




ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

